PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bahar et al.
Application No. 15/360,905
Filed: 23 Nov 2016
For: BIPOLAR PLATE FOR LOW PRESSURE FEED ELECTRODE OPERATION
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed September 7, 2021.

The petition to revive under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision (“renewed petition” see form PTO/SB/64) must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. § 704. 

This application became abandoned on April 18, 2019, for failure to pay the issue fee within the three-month statutory period set forth in the Notice of Allowance mailed January 17, 2019. On May 6, 2019, the Office mailed a Notice of Abandonment. On September 7, 2021, applicant filed the present petition to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not meet requirement (3). In particular, the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner has submitted the required statement of unintentional delay and a signed statement regarding the extended delay period. However, the statement of facts provided by applicant does not contain the level of detail nor cover the entire extended delay period to support a conclusion that the delay was unintentional. Therefore, the USPTO is requiring additional information as to whether the entire delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

MPEP 711.03(c) states there are three periods the Office considers in evaluating a petition under 37 CFR 1.137: 

(1) The delay in reply that originally resulted in the abandonment;
(2) The delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and
(3) The delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes its mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the entire delay was unintentional may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Applicant’s statement on petition does not contain sufficient information to support a conclusion that the extended period of delay in replying to the Notice of Allowance that originally resulted in abandonment until the filing of a grantable petition to revive was unintentional. On renewed petition, applicant must discuss in detail when and how it discovered the application was abandoned and the circumstances that transpired from the date of discovery until the filing of the present petition. Additionally, applicant must explain with specificity the events that occurred that made applicant unable to respond and promptly file a petition to revive. In particular, applicant must discuss how circumstances have now changed that makes it possible for applicant to respond and revive the application (i.e., when did the financial matters improve and in what way). The Office reminds applicant that “[i]intentional failure to pay the issue fee within the 3 months permitted by 35 U.S.C. 151  does not amount to unintentional delay in making payment.” MPEP 1306. Therefore, the Office is requiring a signed statement from the party or parties having the authority to file the reply and the petition to revive in this application, providing facts know to them that support a conclusion that the entire period of delay was unintentional.

Inquiries concerning this decision should be directed to undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET